Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 10, 2021 is acknowledged.
3.	Claims 16-30 are pending in this application.
4.	Applicant elected the species 70 isoform of C4BP, 4.26 mg/m2 as a dose for each administration, systemic lupus erythematosus as an immunological disease species, hydroxychloroquine as a therapeutic agent in the reply filed on June 21, 2021. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election had been treated as an election without traverse (MPEP § 818.01(a)). The restriction was deemed to be proper and made FINAL in the previous office action.
5.	Claims 19, 22, 28 and 30 are rejoined herein. Claims 16-30 are examined on the merits in this office action.

Declaration
6.	The declaration under 37 CFR 1.132 filed December 10, 2021 is insufficient to overcome the rejection of claims 16- based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because: please refer to the Arguments and Response section below.


Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to claim 16 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection of claims 16-18, 20, 23-24, 26 and 29 under 35 U.S.C. 103 as being obvious over et al in view of Pasek et al (WO 91/11461, filed with IDS), is hereby withdrawn in view of Applicant’s persuasive arguments.
11.	Rejection of claims 16-18, 20-21, 23-24, 26-27 and 29 under 35 U.S.C. 103 as being obvious over et al in view of Pasek et al (WO 91/11461, filed with IDS) in view of Tsokos et al (US 2004/0197316) or Tang (US 2014/0271569), is hereby withdrawn in view of Applicant’s persuasive arguments.


Maintained and Revised Rejection
35 U.S.C. 112 (a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


13.	Claims 16-30 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment utilizing the C4BP isoform 70 or 60 to treat dendritic cells (DCs) and suppressing alloimmunity in vivo, the specification, does not reasonably provide enablement for a method of prevention or treatment utilizing any C4BP lacking beta chain to treat or prevent ANY immunological diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection is revised and maintained to include the rejoined claims 19, 22, 28 and 30.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The breadth of the claims:
          The invention is drawn to a method for the prevention and/or treatment of an immunological disease caused by an undesired activation of the immune system in a subject in need thereof comprising administering to said subject of a compound selected from the group consisting of a C4BP isoform lacking the beta chain wherein at least one of the alpha-chains forming said isoform is a deletion mutant which lacks at least one of the CCP domains, the CCP6 domain is preserved in said alpha-chain. 

(2) The state of the prior art:
	With respect to the C4BP lacking beta chain, the art teaches that the main form of C4BP in human blood is composed of 7 identical alpha-chains and one unique beta chain (see Sjoberg et al, J Immunol 2006, 176: 7612-7620, filed with IDS). The C4BP isoform 70 is a naturally occurring aC4BP that can be found in serum and C4BP isoform 60 is a recombinant wild type C4BP lacking beta chain. Both of 70 and 60 that used in the instant experiment contain 6 or 7 naturally occurring full length alpha chains.  
	         The art is silent with regard to the prevention or treatment of an immunological disease caused by an undesired activation of the immune system by increasing tolerogenic dendritic cell and/or regulatory T cell populations in a subject utilizing C4BP CCP6 region as a “core”. While several investigators have found that a C4BP “core” comprising the C-terminal domain of the alpha chain can be therapeutic and/or act as an adjuvant, the art is silent with regard to the CCP6 region (see e.g., WO 
          In addition, it is noted that various other CCP regions besides CCP6 are required for various function of C4BP (see, e.g., Blom et al, JBC, 2001, 276(29): 27136-27144, filed with IDS; Blom et al, Molecular Immunology, 2003, 39: 547-556, filed with IDS). 

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
           The art is silent with regard to the prevention or treatment of an immunological disease caused by an undesired activation of the immune system by increasing tolerogenic dendritic cell and/or regulatory T cell populations in a subject utilizing C4BP CCP6 region as a “core”. While several investigators have found that a C4BP “core” comprising the C-terminal domain of the alpha chain can be therapeutic and/or act as an adjuvant, the art is silent with regard to the CCP6 region (see e.g., WO 2005/051414, field with IDS; US 2011/0064768, filed with IDS; US 2008/0311106, filed with IDS; US 2007/0092933), filed with IDS.
          In addition, it is noted that various other CCP regions besides CCP6 are required for various function of C4BP (see, e.g., Blom et al, JBC, 2001, 276(29): 27136-27144, filed with IDS; Blom et al, Molecular Immunology, 2003, 39: 547-556, filed with IDS). 


(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
          	The claimed invention is based on the ability that the C4BP lacking beta chain 70 and 60 or can significantly prolong the survival time in a systemic lupus erythematosus (SLE) in a mouse model (see Example 2) and collagen-antibody induced arthritis (CAIA ) model in mice (see Example 3). Such example is the evidence that the SLE and rheumatoid arthritis (RA) can be treated by the C4BP lacking beta chain 70 and 60. Both of 70 and 60 that used in the instant experiment contain 6 or 7 naturally occurring full length alpha chains. However, the specification only provides evidence that C4BP() (C4BP isoform 70 or 60)-treated DCs suppress SLE and CAIA  in vivo (see Examples 2 and 3). With respect to the result of the in vivo experiment 1, autoimmunity is an immune response to the self’s own proteins. Although the specification provides guidance on how to make the compounds and administer the compound, it is unclear as when to administer the compound and the patient population.       The specification discloses the efficacy of recombinant C4BP(-) through induction of a telerogenic, anti-inflammatory phenotype in the attenuation of lupus nephritis progression occurring gin the spontaneous SLE mouse model NZBWF1 (see (paragraph [0297]) and CAIA  mouse model induced by the systemic administration of a cocktail of monoclonal antibodies directed against conserved auto-antigenic collagen 
	       The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against immunological disease, condition or disease caused by an undesired activation of the immune system. 
There is no clear guidance as to how to determine the patient population, since not all people suffer from the same disorder, condition or disease.  Since art recognizes that there are countless different conditions, disorders and diseases, but does not provide how to determine the individuals who are susceptible to any disorder, condition or disease caused by an undesired activation of the immune system, more guidance is necessary.

(8) The quantity of experimentation necessary:
In order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict the patient population who are susceptible for unknown disorder, condition or disease, and the Applicant have not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the compound would be effective in treating an adult, child, or an infant from all disorder, condition or disease caused by an undesired 
Due to the possible different C4BPs (with different numbers or portions of alpha chains) that lack beta chains and the high unpredictability associated with the large number of the immunological diseases may or may not respond to a C4BP that lacks beta chain, one of ordinary skill in the art would have been forced to perform the undue experimentation to test all possible C4BPs that lack beta chain on all immunological diseases to evaluate which disease or condition may be effectively prevented or treated.

Response to Applicant’s Arguments
14.	Applicant argues that “…the application has provided experimental data that the C4BP isoform lacking a beta chain is suitable for the treatment of different autoimmune diseases including systemic lupus erythematosus (see Example 2 and Figures 5-6) and rheumatoid arthritis (Example 3 and Figure 7) by subcutaneous administration.” Applicant further argues that “there is sufficient evidence in the patent application as originally filed to demonstrate that a person skilled in the art would expect that other deletion mutants of C4BP alpha chain that maintain the CCP6 domain and the immunomodulatory activity are also suited for the treatment of other immunological diseases caused by an undesired activation of the immune system.” Applicant points to inhibit the release of inflammatory cytokines by dendritic cells. Inflammatory cytokines and dendritic cells are implicated in many diseases. Since C4BP b-isoforms inhibit the release of inflammatory cytokines by dendritic cells, a person of ordinary skill in the art would expect that C4BP b-isoforms would help in the prevention of inflammation in the context of unwanted activation of the immune system.”
	Applicant further points to different sections and Examples of WO 2013/010998 and Olivar et al (Immunol, 2013, 190(6): 2857-2872, Exhibit B) to argue that “the C4BP isoforms lacking beta chain of the present invention act not on the causes of the immunological diseases, but on the activation of DCs, which is a common mechanism in the immunological diseases caused by an undesired activation of the immune system. The present patent application shows that a C4BP isoform lacking a beta chain is efficient in the treatment of different autoimmune diseases such as rheumatoid arthritis and lupus nephritis, which is a model of systemic lupus erythematosus, when it is administered subcutaneously.” Applicant argues that “All of these diseases are immunological diseases caused by an undesired activation of the immune system. However, they are sufficiently different for demonstrating that a C4BP isoform lacking beta chain can be effective to treat any immunological disease caused by an undesired activation of the immune system by subcutaneous administration.” Applicant argues that “the person skilled in the art knows from WO 2013/010998 A2 and Olivar et al that deletion mutants of C4BP isoforms lacking a beta chain which lack at least one of the CCP regions are effective in the treatment of immunological diseases 
15.	Applicant’s arguments have been fully considered but are not found persuasive. The instant specification defines an immunological disease as encompassing immunoinflammatory diseases, sepsis, autoimmune disease, transplant rejection, graft-versus-host disease, and hypersensitivity diseases (see paragraph [0113] of instant specification US 2020/0148731). Instant specification further provides a list including a vast array of diseases that fall under these categories (see paragraphs [0114]-[0136] of instant specification). Therefore, the vast array of immunological diseases covered by the present claims have diverse pathologies and immunological responses. For example, while inflammation and immune cells may cause side effects during cancer, dendritic cells (DCs) are not responsible for the cause or the vast majority of the pathology associated with cancer (see Shalapour et al, 2015, The Journal of Clinical Investigation, 125(9): 3347-3355, filed with IDS). Thus, it is unclear how altering DC maturation could prevent cancer or even treat non-DC related pathology. In addition, the role of regulatory T cells (in reference to Applicant’s arguments to 35 U.S.C. 103 rejection, pp. 13-14 of remarks) in stroke have shown conflicting results (see Xu et al, 2013, The Scientific World Journal, pp. 1-8, filed with IDS). Therefore, it is unclear how altering DC maturation and subsequently the influence on regulatory T cells could treat or prevent stroke, for example. These are but two examples of the myriad of different diseases claimed by the present invention.
Instant claims require the CCP6 “core” of C4BP and there is no evidence provided showing that CCP6 is responsible for the entirety of the ability of C4BP without 70 and 60 downregulated CD83, CD86, CD80, CD1a, CCR7, IDO, and BIC-1 (see Examples 1 and 2 of US Patent No. 10106589). 
Additionally, Example 18 of US Patent No. 10106589 discloses that survival time was significantly prolonged with treatment of C4BP(-) in an in vivo model of graft-versus-host disease. The prolonged survival could be due to treatment of the disease and not necessarily prevention of ANY and ALL symptoms of the disease. The present specification is silent with regard to prevention of ANY immunological disease caused by an undesired activation of the immune system by increasing tolerogenic dendritic cell and/or regulatory T cell population in a subject.
supra, there are myriad of different diseases claimed by the present invention that may not involve DC maturation. Therefore, it is unclear how altering DC maturation could prevent or even treat non-DC related pathology.
Please note: the Examiner has used the teachings from US Patent No. 10106589, in response to Applicant making reference to WO 2013/010998 and US Patent No. 10,106,589, and using the data from these two documents.

CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654